Citation Nr: 1448495	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-34 615	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) with major depressive and dysthymic disorders, prior to November 1, 2011.

2.  Entitlement to a rating in excess of 50 percent for the service-connected PTSD with major depressive and dysthymic disorders, for the period from November 1, 2011, to March 12, 2014.

3.  Entitlement to a rating in excess of 70 percent for the service-connected PTSD with major depressive and dysthymic disorders beginning on March 12, 2014.

4.  Entitlement to total rating based on individual unemployability (TDIU) by reason of service-connected disability beginning on March 12, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse 


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to January 1975.

This case initially came before the Board of Veterans' Appeal (Board) on appeal of a January 2010 rating decision of the RO.

In the January 2010 rating decision, the RO granted service connection for PTSD and assigned an evaluation of 30 percent, effective on April 16, 2009 (date of the claim).

In a December 2011 rating decision, the RO increased the rating for the service-connected PTSD to 50 percent, effective on November 1, 2011 (date of the VA examination).

In August 2012, the Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In January 2014, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a June 2014 rating decision, the RO increased the rating for the service-connected PTSD to 70 percent, effective on March 12, 2014 (date of the VA examination).

In this appeal, the RO has awarded staged ratings for the disability under consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, as higher ratings for this disability are available at each stage noted on the title page, and the Veteran is presumed to seek the maximum available benefit for a disability, claims for higher ratings at each stage remain viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to a TDIU rating is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial period of the appeal, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with reduced reliability and productivity and maintaining effective work and social relationships.

2.  For the period beginning August 30, 2012, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated. 



CONCLUSIONS OF LAW

1.  For the initial period of the appeal prior, the criteria for the assignment of an initial rating of 50 percent for the service-connected PTSD with major depressive and dysthymic disorders have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9411 (2013).

2.  Beginning on August 30, 2012, the criteria for the assignment of a 70 percent rating for the service-connected PTSD with major depressive and dysthymic were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9411 (2013).

3.  For the period beginning on August 30, 2012, the criteria for the assignment of a rating higher than 70 percent for the service-connected PTSD with major depressive and dysthymic disorders have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In July 2009, the RO sent a letter to the Veteran providing him notice, which satisfied the requirements of VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  The letter was prior to initial adjudication of his claim and explained how ratings and effective dates are determined, pursuant to Dingess/Hartman. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  VA medical records have been obtained and considered.  

The Veteran also was afforded VA examinations for his PTSD in December 2009, November 2011 and March 2014.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that it was inadequate.  The Board has carefully reviewed the record and determines no additional development is necessary. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.   

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increase and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Although the staged rating is warranted, the basis of the selection of March 12, 2014 for the effective date of a 70 percent rating, the date of the VA examination, is found to be inadequate.  The Board notes that during the August 30, 2012 hearing, the Veteran and her husband testified that the Veteran's symptoms of PTSD were worse.  She indicated that her memory had gotten worse and her irritability had increased.  She provided competent evidence to show that her symptoms were becoming more severe and were impacting her ability to work.  The Board finds that during the August 30, 2012 hearing, the Veteran provided lay evidence of increased severity of her service-connected PTSD with major depressive and dysthymic disorders and the impact thereof on employment.  Thus, the date of August 30, 2012 more appropriately reflects the change in the status of the Veteran's disability.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent disability rating is assigned for a psychiatric disorder (including PTSD) when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411. 

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  

A GAF score of 61 to 70 is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well with some meaningful interpersonal relationships.  

A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

For the period prior to August 30, 2012, the Board finds that the service-connected PTSD with major depressive and dysthymic disorders to more nearly approximate the criteria for assignment of a 50 percent evaluation.

The Board notes that the Veteran's reported in-service stressors of witnessing an F-111 crash while on duty as an air traffic controller, with two pilots killed when they ejected and that sexual assaults have already been conceded.

The VA medical center (VAMC) treatment reports indicate that the Veteran was diagnosed with PTSD.  The Veteran has been undergoing therapy throughout the entire appeal period by VA to address her PTSD.  

The Veteran was afforded a VA examination in December 2009 and indicated that she worked full time for VA.  She reported being been married for 38 years, having two children, and having friends.  She reported that cooking was her recreational activity.  The examiner noted that the Veteran made good eye contact.  He noted that her tone of voice and rate of speech were unremarkable.  

The Veteran denied having current suicidal or homicidal ideation, but thought of it in the past.  She indicated that she made an attempt in December 1970, when she took some pills.  She denied having hallucinations.  The examiner noted that the Veteran did not appear to be responding to internal stimuli.  

The Veteran asserted that she felt really sad, frustrated and angry.  She reported being always depressed and having at times events that made it worse.  She indicated that she got anxious/nervous being around men she did not trust and that she would not go in a crowded elevator particularly with men.  She reported having symptoms of trauma-related nightmares, 4 times per week, avoiding people, and having depression and hyperarousal.  

The examiner diagnosed PTSD and major depressive disorder associated with both of her in-service traumas, and assigned a GAF score of 55.  The examiner found that the Veteran's symptoms led to reduced reliability and productivity in regards to occupational and social functioning. 

The Veteran was afforded another VA examination on November 1, 2011 and reported having panic attacks at least once a week at work that required her to go to the bathroom for a few minutes.  She continued to have feelings of guilt, lack of worth, and depression.  She noted that she only got 4-5 hours of sleep a night and felt tired in the mornings.  She reported not watching anything on television that had to do with sexual trauma or plane crashes.  

The Veteran reported being married for 40 years and felt that she and her husband were doing really good.  She described her relationship with her daughters as pretty good.  She asserted that she really only talked to her family.  The examiner confirmed the Veteran's prior diagnosis of PTSD.  

The examiner also diagnosed major depressive disorder and dysthymic disorder.  He assigned a GAF score of 53.  In summary, the examiner stated that the symptoms from the Veteran's mental diagnoses result in occupational and social impairment with reduced reliability and productivity.  

The above evidence reflects that her symptomatology and overall impairment for the time period has most nearly approximated the criteria for a 50 percent rating.  The evidence shows that the disability has not significantly changed before August 30, 2012, and a uniform evaluation is warranted.  

The December 2009 and November 2011 VA examiners state that the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity. 

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning (GAF) score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  

Here, the Veteran's GAF scores were 53 and 55, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board finds the scores to be consistent with her PTSD symptomatology as demonstrated an warrant a 50 percent rating.  Hence, on this record, the Board finds that a 50 percent rating is assignable for the period of the appeal prior to August 30, 2012.

The criteria for a 70 percent rating for psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  In this case, the Veteran has not manifested any impairment to judgment or thinking, and has retained a good relationship with her family members.  There is also no indication of problems with speech, insight, neglect to her personal appearance, or near-continuous panic or depression due to PTSD. 

The Board observes that a 70 percent evaluation under the general rating formula contemplates suicidal ideation.  See 38 C.F.R. § 4.130.  The Veteran has reported she attempted suicide in December 1970.  She has since denied any plan or intent for suicide.  

Thus, the Board cannot conclude that the Veteran's isolated thoughts of suicide demonstrate service-connected psychiatric symptoms of sufficient severity to warrant increased ratings.  

Therefore, the Board finds that a 70 percent evaluation is not warranted for the Veteran's service-connected PTSD before August 30, 2012.

For the period beginning on August 30, 2012, the Board finds that the service-connected PTSD with major depressive and dysthymic disorders is productive of a disability picture that more closely resembles the criteria for a 70 percent evaluation.

During the August 30, 2012 hearing, the Veteran testified that her symptoms of PTSD had gotten worse and that another VA examination would confirm her assertions.  She indicated that her memory had decreased and that, as a nurse, she had found it more difficult to recall medications and patients' names.  She also testified that her irritability had increased and that one of her supervisors informed her that she got angry a lot.  

The Veteran reported that she did not socialize with her peers and had minimal contact with her friends.  She testified that she generally felt distant from people and that she got depressed more often and that this was sometimes triggered by her job or television.  She reported having depression that could last a couple weeks.  She added that she was an air traffic controller in service, but her license was withdrawn because of her depression.  

The Veteran was afforded a VA examination in March 2014 and noted that she was still with her husband of 43 years.  She stated that their relationship was stable and supportive, but strained by her forgetfulness and low energy.  She added that she was socially isolated with no close friends in the area and that her husband was her only real support.  

The VA examiner noted that the Veteran had worked as a surgical nurse at VA until September 2013 when she could no longer perform her job.  She began a master's degree in August 2013, but could not keep up and withdrew in September 2013, around the time she stopped working.  

The examiner found that, since the prior examination, the Veteran had persisting symptoms of PTSD and depression.  These symptoms included irritable behavior and angry outbursts, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, mild memory loss, depressed mood, anxiety, suspiciousness, and sleep disturbance.  

The examiner found that the PTSD symptoms caused clinically significant distress and impairment in social, occupational, or other important areas of functioning.  In summary, the examiner stated that the symptoms from the Veteran's mental diagnoses resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood. 

After considering this medical and lay evidence, the Board finds that the service-connected PTSD with major depressive and dysthymic disorders had demonstrated increased symptoms and impairment for the period beginning on August 30, 2012 (the date of the Board hearing) and warrant an increased rating of 70 percent.  

However, the evidence does not show that the Veteran experienced gross impairment in thought processes, delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation, or significant memory loss. 

In fact, the VA examiner noted that the Veteran was able to take care of her financial affairs and was casually dressed and neatly groomed.  The examiner indicated that the Veteran was alert, pleasantly conversant and oriented.  

The examiner reported that her affect was appropriately varied with periods of tearfulness as she described the effects that her traumas had had on her life.  During clinical psychiatric diagnostic interview, the Veteran was noted to have been an adequate historian.  The examiner found that there was no evidence of formal thought disorder or underlying psychotic process.  

While the Veteran reported that, in September 2013, she decided that she could no longer perform her job or "keep up" at school, the evidence of record does not establish that the service-connected disability picture was productive of total occupational or social impairment.   

To the extent that the Veteran endorsed having impaired impulse control, depression, and difficulty in adapting to stressful circumstances, these manifestations are adequately addressed by the assigned 70 percent rating. 

Rather, the Veteran demonstrated appropriate affect and normal speech content, orientation and memory without a suicidal or homicidal plan or intent. 

Accordingly, on this record, the Veteran's overall level of impairment beginning on August 30, 2012 did not meet the criteria for the assignment of a rating in excess of  70 percent.  


ORDER

An increased initial evaluation of 50 percent, but not higher for the service-connected PTSD with major depressive and dysthymic disorders for the period of the appeal prior to August 30, 2012 is granted subject to the regulations controlling disbursement of VA monetary benefits.

For the period of the appeal beginning on August 30, 2012, a 70 percent rating for the service-connected PTSD with major depressive and dysthymic disorders is granted subject to the regulation controlling disbursement of VA monetary benefits.

An increased rating in excess of 70 percent for the service-connected PTSD with major depressive and dysthymic disorders is denied.


REMAND

To the extent that the Veteran is assigned a schedular rating of 70 percent for the service-connected PTSD with major depressive and dysthymic disorders for the period of the appeal beginning on August 30, 2012 and assertions being unemployable, the claim for increase is deemed to include the matter of entitlement to a TDIU rating. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

Thus, the issue of entitlement to a TDIU rating as to the service-connected PTSD must be developed for the purpose of appellate review.

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take all indicated action to send a letter to the Veteran and his representative explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the additional evidence needed to substantiate a claim for increase based on a TDIU rating for the service-connected PTSD.  

This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran to support his claim.  

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine whether her service-connected disability precludes her to securing and following substantial gainful employment consistent with her education and work experience. 

The claims folders must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests, if needed, are to be accomplished. 

The examiner should elicit from the Veteran and record a complete work and educational history.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is as likely as not that the service-connected disability alone is productive of a level impairment that prevents her from securing and following all forms of substantially gainful employment consistent with her education and work background.   

3.  After completing all indicated development, the AOJ should adjudicate any pending claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


